Citation Nr: 1823603	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-34 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Entitlement to a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 following an October 2001 septoplasty.

3.  Whether new and material evidence to reopen a claim for service connection for disabilities of the right and left feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1980 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.
 
The Veteran previously submitted a claim of entitlement to service connection for gout which was denied in a January 1992 rating decision on the basis that the gout was not incurred or aggravated during service.  In a June 1996 rating decision, the RO denied a claim to reopen the issue of service connection for gout for lack of new and material evidence.  The January 1992 and June 1996 rating decisions became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's June 2006 claim to reopen, his wife testified that she witnessed the Veteran experience foot problems in and since service.  See Board hearing transcript (December 2016).  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of entitlement to service connection for a bilateral foot disability has been recharacterized as service connection of right foot gout to comport with the evidence of record.  See, e.g., Board hearing transcript (showing that the Veteran reported that a grant of service connection for right foot gout would satisfy his claim for service connection for a bilateral foot disability).

FINDINGS OF FACT

1.  The Veteran's sinusitis causes approximately eight to nine non-incapacitating episodes of sinusitis per year, characterized by symptoms such as headaches, pain, and purulent discharge.

2.  Although the Veteran underwent surgery for his service-connected sinusitis in October 2001, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.

3.  The Veteran's right foot gout, diagnosed within one year after separation from service, is presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for 30 percent rating for sinusitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.97, Diagnostic Code 6512 (2017).

2.  The criteria for assignment of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following October 2001 sinus surgery are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).

3.  The criteria for service connection for right foot gout have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinusitis

The Veteran seeks a compensable rating for sinusitis, which is current rated under Diagnostic Code 6512.

Under the Schedule of ratings for the respiratory system, a 10 percent rating is warranted for sinusitis with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For VA compensation purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Board finds that a 30 percent rating is warranted throughout the pendency of the appeal.  In this regard, the Veteran provided competent, credible testimony of eight to nine non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge.  Specifically, during the December 2016 Board hearing, the Veteran explained that clinicians have prescribed medication to treat his sinusitis-related headaches, sinus pain, purulent discharge, and congestion; such testimony is consistent with the Veteran's treatment records.  The Veteran further explained that the episodes last no more than 20 days.  The Board finds that episodes the Veteran's symptoms are characteristic of non-incapacitating episodes as they last less than four to six weeks and do not necessitate bed rest and treatment by a physician.  The Board further finds that the frequency of the Veteran's reported non-incapacitating episodes of sinusitis, approximately eight to nine episodes per year, more nearly approximates the criteria for a 30 percent rating.  Finally, the Veteran testified that a 30 percent rating for sinusitis will satisfy his appeal of the issue of entitlement to an increased rating for sinusitis.  See Board hearing transcript, 12 (December 2016).  Accordingly, a 30 percent rating is warranted and the Board need not address entitlement to the next higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in October 2013 and December 2015, VA examiners acknowledged that the Veteran's sinusitis necessitated surgical intervention in 2001, and currently causes headaches, episodes of sinusitis, and sinus pain, but opined, without rationale, that the Veteran's symptoms were not characteristic of incapacitating or non-incapacitating episodes of sinusitis.  Significantly, however, during the Board hearing, the Veteran explained that he has not undergone clinical evaluation during an episode of sinusitis.  The Veteran further explained that he has scheduled appointments while symptomatic, but symptoms subsided by the time he actually was actually treated, which has, historically occurred approximately 30 days after scheduling an appointment.  The Board finds no reason to question the validity of the Veteran's reported scheduling delays or his account of symptoms, particularly as VA examiners have acknowledged his symptoms, treatment providers have prescribed continuous medication for sinusitis, and his sinus disability necessitated surgical intervention.  Accordingly, the unfavorable VA examination reports will not disturb the Board's finding that a 30 percent rating for sinusitis is warranted.

Temporary Total Rating

The Veteran seeks a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following October 2001 septoplasty.  See, e.g., Board hearing transcript (December 2016).

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent septoplasty for his service-connected sinusitis on October 25, 2001.  Further, the record reflects he did receive follow-up treatment for this surgery.  However, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe post-operative residuals; or had casting, without surgery, of one of his major joints.  In pertinent part, even though follow-up treatment records note that his surgery was extensive, neither these records, nor the records from the surgery itself, state he required a period of convalescence.  These records also reflect the treatment was of an outpatient nature, with the Veteran administering his own medication.  Additionally, the Veteran's treating physicians cleared him to return to work with heavy lifting restrictions by November 14, 2001, and without restrictions by November 28, 2001.  See Private treatment records (November 14, 2001; November 28, 2001).  There is no indication, to include in the Veteran's hearing testimony, that such treatment is consistent with a period of convalescence of one month or more such as bedrest throughout such a period of time.

In view of the foregoing, the Board finds that Veteran's appeal for a temporary total rating for convalescence under 38 C.F.R. § 4.30 must be denied.

Right Foot Gout

The Board finds that service connection for right foot gout is warranted.  Initially, the Board notes that, during the December 2016 Board hearing, the Veteran stated that the grant of service connection for right foot gout would satisfy his claim for a bilateral foot disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, in March 1991, less than one year after the Veteran separated from service in June 1990, blood tests confirmed the presence of right foot gout.  See Private treatment record (March 7, 1991).

The Board takes notice that gout is a form of arthritis.  See The Arthritis Foundation, https://www.arthritis.org/about-arthritis/types/gout/ ("Gout is a form of inflammatory arthritis.").

As the medical evidence of record affirmatively shows the presence of right foot arthritis within one year after separation from service, the Board presumes that the Veteran's arthritis had onset in service.  The Board further finds that the evidence of record does not rebut the presumption of in-service incurrence.  Significantly, the Veteran and his wife credibly testified that the symptoms leading to the Veteran's diagnosis of gout (e.g., foot pain, swelling, and locking) had been present since service.  Accordingly, the Board finds that as the Veteran's right foot gout is presumed to have been incurred during service, service connection for right foot gout is warranted.





ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the Veteran's sinusitis is granted.

A temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following October 2001 sinus surgery is denied.

Service connection for right foot gout is granted.






____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


